Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 



Inventors: Deciu et al.				:		
Patent No. 10,424,394				:	REDETERMINATION OF PATENT
Issue Date: September 24, 2019		:	TERM ADJUSTMENT 
Application No. 13/829,373			:	
Filing Date: March 14, 2013			:	  
Attorney Docket No. PLA-6034-CP3		:		


The instant redetermination of the patent term adjustment (“PTA”) set forth on the patent is being issued in response to the request filed pursuant to 37 C.F.R. § 1.705 on September 11, 2019, which requests the United States Patent and Trademark Office (“Office”).  The Office’s redetermination of the PTA indicates the correct PTA is 821 days.

This redetermination of patent term adjustment is NOT the Director’s decision on the applicant’s request for reconsideration for purposes of seeking judicial review under 35 U.S.C. § 154(b)(4).

Relevant Procedural History

The request was prematurely filed on September 11, 2019, prior to the issuance of the patent.  The patent issued with a PTA determination of 771 days on September 24, 2019.

Decision

The PTA set forth on the patent is based on the following determinations previously made by the Office: 

	(1)	The period of delay under 35 U.S.C. § 154(b)(1)(A) (“A Delay”) is 1,086 days;
	(2)	The period of delay under 35 U.S.C. § 154(b)(1)(B) (“B Delay”) is 518 days;
(3)	The period of delay under 35 U.S.C. § 154(b)(1)(C) (“C Delay”) is 0 days;
(4)	The number of days of overlapping delay (“Overlap”) between the periods of 
A Delay, B Delay, and C Delay is 96 days; and
(5)	The period of delay under 35 U.S.C. § 154(b)(2)(C) (“Applicant Delay”) is 
737 days.

The PTA to be set forth on a patent is the sum of the days of A Delay, B Delay, and C Delay reduced by the number of days of Overlap and Applicant Delay.  In other words, the following formula may be used to calculate the PTA:

	PTA = 	A Delay + B Delay + C Delay – Overlap – Applicant Delay
The patent sets forth a PTA of 771 days (1,086 days of A Delay + 518 days of B Delay + 0 days of C Delay - 96 days of Overlap - 737 days of Applicant Delay).

The request asserts the Office incorrectly calculated the period of Applicant Delay, and as a result, incorrectly calculated the PTA set forth on the patent.  

As will be discussed, the Office has determined the correct period of Applicant Delay is           687 days, and the correct PTA is 821 days (1,086 days of A Delay + 518 days of B Delay +        0 days of C Delay - 96 days of Overlap - 687 days of Applicant Delay).

A Delay

The request does not dispute the Office’s prior determination that the period of A Delay is 
1,086 days.  The Office has recalculated the period of A Delay as part of the Office’s redetermination of the PTA and confirmed the period of A Delay is 1,086 days.

B Delay

The request does not dispute the Office’s prior determination that the period of B Delay is 
518 days.  The Office has recalculated the period of B Delay as part of the Office’s redetermination of the PTA and confirmed the period of B Delay is 518 days.

C Delay

The request does not dispute the Office’s prior determination that the period of C Delay is 
0 days.  The Office has recalculated the period of C Delay as part of the Office’s redetermination of the PTA and confirmed the period of C Delay is 0 days.

Overlap

The request does not dispute the Office’s prior determination that the number of days of Overlap is 96 days.  The Office has recalculated the number of days of Overlap as part of the Office’s redetermination of the PTA and confirmed the number of days of Overlap is 96 days.

Applicant Delay

The Office previously determined the total period of Applicant consists of the following time periods:

(1)	An 85-day period of delay under 37 C.F.R. § 1.704(c)(8),
(2)	A 124-day period of delay under 37 C.F.R. § 1.704(c)(8),
(3)	A 520-day period of delay under 37 C.F.R. § 1.704(c)(8), and
(4)	An 8-day period of delay under 37 C.F.R. § 1.704(c)(10).
The request asserts, and the Office agrees, the 520-day period of delay should be reduced by    363 days.  In other words, the correct period is 157 days, not 520 days.

The original calculation of Applicant Delay fails to include applicant delay based on the following facts:

(1)	The Office issued a Notice to File Corrected Application Papers on May 2, 2013; and
(2)	A reply to the notice was filed on August 28, 2013.

Pursuant to 37 C.F.R. § 1.704(b), the number of days of delay resulting from the facts set forth above is 26 days, which is the number of days beginning on August 3, 2013 (day after the date three months after the notice issued) and ending on August 28, 2013 (date the reply was filed).

The original calculation of Applicant Delay fails to include applicant delay based on the following facts:

	(1)	A reply to an Office action was filed on April 5, 2017, and 
(2)	An information disclosure statement (“IDS”) was filed without a statement under 37 C.F.R. § 1.704(d)(1) on January 17, 2018.

Pursuant to 37 C.F.R. § 1.704(c)(8), the number of days of delay resulting from the submission of the IDS is 287 days, which is the number of days beginning on April 6, 2017 (day after the date the reply was filed) and ending on January 17, 2018 (date the IDS was filed).

The Office previously did not include days of delay based on the IDS in the calculation of Applicant Delay because all 287 days of delay overlapped with the 520-day period of delay.  However, the 287 days of delay no longer overlap with the other period of delay after the reduction of the 520-day period of delay.  Therefore, the new calculation of Applicant Delay includes 287 days of delay based on the submission of the IDS.

The correct total period of Applicant Delay is 687 (26 + 85 + 124 + 157 + 287 +8) days.

Conclusion

The co correct PTA is 821 days (1,086 days of A Delay + 518 days of B Delay + 0 days of          C Delay - 96 days of Overlap - 687 days of Applicant Delay).

A request for reconsideration of the instant redetermination of PTA may be filed if patentee disagrees with the Office’s determination the correct PTA is 821 days.  Such a request must be filed within TWO MONTHS of the issuance date of the instant redetermination of PTA.  Extensions of the two-month time period may be obtained under 37 C.F.R. § 1.136(a).  The request for reconsideration does not need to include a fee if the request is filed within two months of the issuance date of the instant redetermination.  If the request is filed more than two months after the issuance date of this decision, the request must include the appropriate extension of time fee.  If a request for reconsideration is not filed within the maximum extendable period to file the request, the Office will sua sponte issue a certificate of correction adjusting the PTA to 821 days.

Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.1  			Document Code “PET.OP” should be used if the request is filed electronically.  
	
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions

By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries specific to this decision should be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/Charles Steven Brantley/

Charles Steven Brantley 
Attorney Advisor
Office of Petitions

Enclosure:	Draft Certificate of Correction




    
        
            
    

    
        1 General Information concerning EFS Web can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.